Title: To Thomas Jefferson from John Laval, 24 September 1824
From: Laval, John
To: Jefferson, Thomas

Sir,Philadelphia
Septr 24th 1824My Correspondent in London informed me, in June last, that Russell’s view of education & Baxter’s history of England were entirely out of print, and Girard’s plan of education could not be procured in any of the Bookstores.I was so much mortified with my want of success that I have delayed, from day to day, to impart to you this unfavorable answer. I ask your pardon for my neglect, but can assure you that it would have been otherwise if I had been lucky enough to obtain the Works you desired.I have established a regular intercourse with Paris, & expect invoices, every month, by the Packets from Havre to New York. If you have any commands for Books &a from France, I shall be very happy to fulfil your orders on very reasonable terms.With the highest consideration & respect. Your very hble ServtJohn LavalThere is in my books a balance, in your favor, of $.3. 75/100